Citation Nr: 1004277	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  00-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar disc 
disease, currently 40 percent disabling.  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to April 
1980.  

This matter was originally on appeal from an August 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
appeal was remanded by the Board in November 2005 for 
additional development.  In October 2007, the Board denied 
the Veteran's claim for an increased evaluation.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The attorney for the 
appellant and the Secretary of Veterans Affairs filed a 
Joint Motion for Partial Remand and by Order of the Court in 
October 2008 the claim was returned to the Board.

This matter originally included a claim for entitlement to 
compensation under 38 U.S.C.A. § 1151, however, this matter 
was remanded by the Board in October 2007 and is not 
currently before the Board.  

In June 2005, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board received additional evidence from the Veteran in 
November 2009 consisting of VA treatment records, copies of 
prescription forms, statements regarding incapacitation and 
a statement from the Veteran.  The evidence was accompanied 
by a waiver of the Veteran's right to initial consideration 
of the new evidence by the RO.  See 38 C.F.R. §§ 19.9, 
20.1304(c) (2009).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.  Additional evidence was also submitted in 
November 2009 that pertained to the claim for benefits under 
38 U.S.C.A. § 1151.  As these documents are not pertinent to 
the lumbar disc disease issue, referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).  

In a recent submission, the Veteran's private attorney 
alleged that the Veteran is unable to work due to his back 
disability, and this is sufficient to raise an informal 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In a recent case, the Court held that a 
claim for TDIU can be inferred as part of the original claim 
for a higher initial rating in certain circumstances.  Rice 
v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per 
curium).  This case differs, however.  A formal claim for 
TDIU was considered and denied by the RO during the pendency 
of the claim for an increase now on appeal to the Board.  
TDIU was denied in June 2000 and November 2002 rating 
decisions, and the Veteran did not disagree with those 
determinations.  Nothing in Rice suggests that the finality 
of those decisions can be overcome by subsequent allegations 
that the Veteran is entitled to a total rating (that is - by 
a subsequent informal TDIU claim).  Therefore, in the 
circumstances of this case, the Board declines to apply Rice 
and take jurisdiction over a TDIU claim, and, instead REFERS 
that claim to the RO for further action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that neurological symptoms were caused 
by his lumbar disc disease.  In reviewing the record, the 
Board notes that the last VA Compensation and Pension 
Examination was conducted in 2007.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a)(2009).  The 
Board finds that a new VA examination is warranted to 
adequately determine what neurological symptoms are due to 
the lumbar disc disease as opposed to separate non-service 
connected conditions, such as meralgia paresthetica.  Since 
the last examination was approximately 3 years ago the Board 
will take the opportunity to have an additional evaluation 
to ensure a complete record on appeal.

The Board is also challenging the authenticity of the 
statements submitted by the Veteran regarding incapacitation 
purportedly from his physician.  Statements from the 
physician were allegedly written over two years prior to 
their submission to VA in 2009; however, the letters are 
written on the same paper and in the same font as the 2009 
statement submitted from the Veteran.  The Board finds that 
these documents are of questionable authenticity given their 
lack of professional letterhead and similar appearance to 
other such submitted documents.  As such, upon remand, the 
Board will attempt to authenticate the documents.  

In 2009, the Veteran submitted some VA treatment records.  
It is clear from the significant gaps in the page numbers at 
the bottom of the pages that he did not submit his complete 
records.  The last time the RO requested complete records 
was in February 2006.  Therefore, to ensure the record is 
complete, the RO should obtain the Veteran's records from 
the VA medical facilities in Tampa and Pasco dated from 
February 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.	Please contact Dr. David R. Newsome at 
the VA Medical Center and request 
authentication of the statements submitted 
by the Veteran in November 2009.  

2.  Obtain the Veteran's medical records 
from the VA facilities in Tampa and Pasco 
for treatment from February 2006 to the 
present.

3.  After obtaining the complete VA 
treatment records, then the RO should 
afford the Veteran orthopedic and 
neurologic VA examinations to determine 
the extent of the Veteran's service-
connected lumbar spine disability.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the 
examinations.  Please send the claims 
folder to the examiners for review in 
conjunction with the examinations.

The neurologic examiner should 
specifically indicate which neurologic 
abnormalities are associated with the 
service connected lumbar disability and 
which are not associated with the service 
connected disability.  Please see prior 
2003 and 2007 VA examination reports 
diagnosing meralgia paresthetica, not 
related to the lumbar spine disability.  

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

